Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s Remarks dated January 6th, 2022 responding to the Office Action provided in the rejection of claims 1-19. 
Claims 1-19 are remain pending in the application and which have been fully considered by the examiner.
Claims 1, 10, and 19 are in independent form.
Claims 1-19 are finally rejected.

REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
The Non-final rejection rejects all of pending claims 1-19 over the prior art documents “FU”(a paper published on October 14, 2019) in view of "Mokhtar"(a paper published in 2019) with/without the assistance of “Cmielowski”(a US patent application published on December 1, 2016), while earliest effective date by way of the priority date of the present application is April 15, 2019 as evidenced by the claim of foreign priority in the Application Data Sheet (ADS) to Chinese patent application no. 2019-10299220.1 for the present application in the USPTO Image File Wrapper (IFW). That is, the main prior art “FU” referred to by the examiner is published AFTER the earlies effective date, namely priority date, of the present application of April 15, 2019, and thus FU is NOT a 

Prior Art’s Arguments - Rejections
Applicants’ arguments filed on January 6th, 2022 have been fully considered but they are not persuasive. For example:
Applicant contends, FU is NOT a qualified “prior art.” Examiner respectfully disagrees because even though, the IEEE document cited the publication date of FU is October 14, 2019, however, if applicant runs a search for the document on Google, there would be a link to a Chinese search engine named (https://www.x-mol.com) that cited the FU document with published date on January 1, 2019 (See the attached NPL). Therefore, FU is qualified as a prior art and the argument is moot.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192 
March 28th, 2022